NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3016

                                  ALISA R. WILLIAMS,

                                                 Petitioner,

                                            v.

                         OFFICE OF PERSONNEL MANAGEMENT,

                                                 Respondent.

    Petition for review of the Merit Systems Protection Board in CH844E080287-I-1.

                                      ON MOTION

Before GAJARSA, LINN, and PROST, Circuit Judges.

PER CURIAM.

                                        ORDER
       The Office of Personnel Management (OPM) moves to waive the requirements of

Fed. Cir. R. 27(f) and to dismiss Alisa R. Williams' petition for review from the Merit

Systems Protection Board judgment in Williams v. OPM, CH-844E-08-0287-I-1, for lack

of jurisdiction.

       Williams sought review by the Board of an OPM decision denying her application

for disability retirement. In its decision, the Board affirmed OPM's decision, finding that

Williams failed to establish that her medical condition was (1) incompatible with either

useful and efficient service or retention in her position and (2) expected to continue for

at least one year from the date of her application for disability retirement. Williams

petitioned this court.
       Under 5 U.S.C. § 8347(c), this court's jurisdiction over decisions denying

applications for disability retirement is limited to correcting errors involving "important

procedural rights, a misconstruction of the governing legislation, or some like error

'going to the heart of the administrative determination." Lindahl v. Office of Pers.

Mqmt., 470 U.S. 768, 782 (1985). Additionally, this court may not review "factual

underpinnings" of disability determinations. Anthony v. Office of Pers. Mqmt., 58 F.3d

620, 626 (Fed. Cir. 1995).

       In her informal brief, Williams makes no arguments concerning "important

procedural rights, a misconstruction of the governing legislation, or some like error

going to the heart of the administrative determination." Williams only argues that the

Board erred in reviewing and weighing the evidence related to OPM's denial of her

disability retirement application. Because Williams fails to raise an issue within our

jurisdiction, we must dismiss this petition.

       Accordingly,

       IT IS ORDERED THAT:

              OPM's motions are granted. The petition is dismissed.

              Each side shall bear its own costs.

                                                     FOR THE COURT


      FEB 6 2009
                                                      /s/ Jan Horbaly
            Date                                     Jan Horbaly
                                                     Clerk                      FILED
                                                                        us. COURT OF APPEALS FOR
                                                                           THE FEDERAL CIRCUIT
cc:    Alisa R. Williams
       Patryk J. Drescher, Esq.                                             FEB 0 6 2009

s20                                                                               HUkSuY
                                                                                 CLERK
ISSUED AS A MANDATE:                 FEB 6 2009

2009-3016                                      -2-